Case 1:20-md-02930-LPS Document 272 Filed 06/11/21 Page 1 of 1 PageID #: 5191




Frederick L. Cottrell, III
Director
302-651-7509
Cottrell@rlf.com

June 11, 2021

VIA ECF AND HAND DELIVERY

The Honorable Leonard P. Stark
United States District Court for the District of Delaware
844 N. King Street
Wilmington, Delaware 19801

        Re:     In re Entresto (Sacubitril/Valsartan) Patent Litigation,
                C.A. No. 20-md-2930-LPS

Dear Chief Judge Stark:
         This firm, together with Knobbe, Martens, Olson & Bear, LLP, represents Defendants
Lupin Atlantis Holdings, S.A., Lupin Limited, Lupin Inc., and Lupin Pharmaceuticals, Inc.
(“Lupin”). On behalf of Defendants and Plaintiffs, the parties are pleased to report that they have
resolved their discovery dispute regarding the production of samples referenced in the parties’
joint letter submitted on Friday, June 4, 2021 (D.I. 260). The parties no longer require the Court’s
assistance, but we thank the Court for its attention to this matter.

                                                     Respectfully submitted,

                                                     /s/ Frederick L. Cottrell, III

                                                     Frederick L. Cottrell, III (#2555)

cc:     All counsel of record (via ECF and email)
